In re Bailey, Frank R.; Bailey, Mary Louise White; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA87-0496; Parish of Lafayette, 15th Judicial District Court, Div. “A”, No. 85-8308.
Prior report: La.App., 531 So.2d 294.
Granted in part. The personal liability of Mary Louise White is limited to the mortgaged property and the community property; as the bank’s printed collateral mortgage form states, it “does not create any liability with regard to the separate property of spouse intervenor.” Any deficiency judgment should be so limited.